   Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 1 of 27. PageID #: 8

                                                                       Service of Process
                                                                       Transmittal
                                                                       07/12/2019
                                                                       CT Log Number 535843351
TO:     Alexander Lee, VP, General Counsel & Secretary
        TKC Holdings, Inc.
        1260 Andes Blvd.
        Saint Louis, MO 63132

RE:     Process Served in Ohio

FOR:    Trinity Services Group, Inc. (Domestic State: FL)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  TODD WHITE, PLTF. vs. MANAGEMENT & TRAINING CORP. AND Trinity Services Group,
                                  Inc., DFts.
DOCUMENT(S) SERVED:               SUMMONS, ATTACHMENT
COURT/AGENCY:                     Marion County Common Pleas Court, OH
                                  Case # 2019CV0327
NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition - 05/20/2017
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Columbus, OH
DATE AND HOUR OF SERVICE:         By Certified Mail on 07/12/2019 postmarked on 07/09/2019
JURISDICTION SERVED :             Ohio
APPEARANCE OR ANSWER DUE:         WITHIN 28 DAYS AFTER SERVICE OF THIS SUMMONS ON YOU, EXCLUSIVE OF THE DAY
                                  OF SERVICE
ATTORNEY(S) / SENDER(S):          PAT HORNER
                                  412 14th STREET
                                  TOLEDO, OH 43604
ACTION ITEMS:                     CT has retained the current log, Retain Date: 07/12/2019, Expected Purge Date:
                                  07/17/2019

                                  Image SOP

                                  Email Notification, Rich Kismer rkismer@centricgroup.com

                                  Email Notification, Tabitha Bono tbono@tkcholdings.com

                                  Email Notification, Alexander Lee alee@tkcholdings.com

                                  Email Notification, Alex Lee alee@centricgroup.com

                                  Email Notification, Mary Clemens mclemens@tkcholdings.com

                                  Email Notification, PAMELA MEHLHOUSE pamela.mehlhouse@tkcholdings.com

SIGNED:                           C T Corporation System
ADDRESS:                          4400 Easton Commons Way
                                  Suite 125




                                                                       Page 1 of 2 / RB
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
                                                                                                                               EXHIBIT A
  Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 2 of 27. PageID #: 9

                                                           Service of Process
                                                           Transmittal
                                                           07/12/2019
                                                           CT Log Number 535843351
TO:    Alexander Lee, VP, General Counsel & Secretary
       TKC Holdings, Inc.
       1260 Andes Blvd.
       Saint Louis, MO 63132

RE:    Process Served in Ohio

FOR:   Trinity Services Group, Inc. (Domestic State: FL)




                                 Columbus, OH 43219
TELEPHONE:                       617-531-5859




                                                           Page 2 of 2 / RB
                                                           Information displayed on this transmittal is for CT
                                                           Corporation's record keeping purposes only and is provided to
                                                           the recipient for quick reference. This information does not
                                                           constitute a legal opinion as to the nature of action, the
                                                           amount of damages, the answer date, or any information
                                                           contained in the documents themselves. Recipient is
                                                           responsible for interpreting said documents and for taking
                                                           appropriate action. Signatures on certified mail receipts
                                                           confirm receipt of package only, not contents.
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 3 of 27. PageID #: 10
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 4 of 27. PageID #: 11
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 5 of 27. PageID #: 12
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 6 of 27. PageID #: 13
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 7 of 27. PageID #: 14
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 8 of 27. PageID #: 15
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 9 of 27. PageID #: 16
 Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 10 of 27. PageID #: 17

                                                                     Service of Process
                                                                     Transmittal
                                                                     05/23/2019
                                                                     CT Log Number 535538623
TO:     Lisa Rich
        Management & Training Corporation
        500 North Marketplace Drive
        Centerville, UT 84014-

RE:     Process Served in Ohio

FOR:    Management & Training Corporation (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                Todd White, Pltf. vs. Management & Training Corp. and Trinity Services Group, Inc.,
                                Dfts.
                                Name discrepancy noted.
DOCUMENT(S) SERVED:             Letter, Complaint
COURT/AGENCY:                   Marion County Common Pleas Court, OH
                                Case # 2019CV0327
NATURE OF ACTION:               Personal Injury - Failure to Maintain Premises in a Safe Condition - 05/20/2017
ON WHOM PROCESS WAS SERVED:     C T Corporation System, Columbus, OH
DATE AND HOUR OF SERVICE:       By Certified Mail on 05/23/2019 postmarked on 05/20/2019
JURISDICTION SERVED :           Ohio
APPEARANCE OR ANSWER DUE:       Within 28 days after service of this summons on you, exclusive of the day of service
ATTORNEY(S) / SENDER(S):        PATRICIA HORNER
                                412 FOURTEENTH STREET
                                TOLEDO, OH 43624
                                (419)-699-6163
ACTION ITEMS:                   CT has retained the current log, Retain Date: 05/23/2019, Expected Purge Date:
                                05/28/2019

                                Image SOP

                                Email Notification, Lisa Rich lisa.rich@mtctrains.com

                                Email Notification, Mary Barnes Mary.Barnes@mtctrains.com

SIGNED:                         C T Corporation System
ADDRESS:                        4400 Easton Commons Way
                                Suite 125
                                Columbus, OH 43219
TELEPHONE:                      617-531-5859




                                                                     Page 1 of 1 / RK
                                                                     Information displayed on this transmittal is for CT
                                                                     Corporation's record keeping purposes only and is provided to
                                                                     the recipient for quick reference. This information does not
                                                                     constitute a legal opinion as to the nature of action, the
                                                                     amount of damages, the answer date, or any information
                                                                     contained in the documents themselves. Recipient is
                                                                     responsible for interpreting said documents and for taking
                                                                     appropriate action. Signatures on certified mail receipts
                                                                     confirm receipt of package only, not contents.
Jessica Wallace     Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 11 of 27. PageID #: 18 U.S.P0SrAGE»pmcite3K
Marion County Clerk of Courts
100 N. Main Street
Marion, OH 43302                                                                  mm
                                                                                  Mm          ZF 43302 $ 006.95°
                                                                                             000035S445MAY 20 2019

                                       7stt         2110   7^8 73



                                2019 CV 0327
                                 9 4 1472 6699 0421 1076 427 3
                                Management & Training Corp.
                                c/o Statutory Agent
                                CT Corporation System
                                4400 Easton Commons way., Ste 1
                                Columbus, OH 43219




                                        432iSSEi22& CO IS
             Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 12 of 27. PageID #: 19
                                      SUMMONS ON COMPLAINT
                               Court of Common Pleas, Marion County, Ohio
                                     Jessica Wallace, Clerk of Courts

Todd White vs. Management & Training Corp. et al                   2019 CV 0327

Todd White, Plaintiff
c/o Pat Horner, Atty
412 14th Street
Toledo, OH 43604

To:    Management & Training Corp.
       c/o Stat Agt
       CT Corporation System
       4400 Easton Commons Way., Ste 12S
       Columbus, OH 43219

To the following named defendants:
       Trinity Services Group, Inc.

You have been named defendant(s) in a complaint filed in:
      Marion County Court of Common Pleas
      Marion County Courthouse
      100 North Main Street
      Marion, OH 43302

By:    Todd White
       Attorney: PATRICIA HORNER 39912
                 412 FOURTEENTH STREET
                 TOLEDO, OH 43624
                 (4l9)-699-6163

plaintifn[s). A copy of the complaint is attached.

You are hereby summoned and required to serve upon the plaintiff’s attorney (or upon the plaintiff, if he has no
attorney of record) a copy of an answer to the complaint within twenty-eight days after service of this summons
on you, exclusive of the day of service. Your answer must be filed with the Court within three days after the
service of a copy of the answer on the plaintiffs attorney.

If you fail to appear and defend, judgment by default will be rendered against you for the relief demanded in the
complaint.
                                      JESSICA WALLACE, MARION CO. CLERK OF COURTS

                                              c
                                      By:
                                              Deputy Clerk
      Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 13 of 27. PageID #: 20



                                                                               Pir ^S COURT

                                                                       ISiSSiAY 16 PH 3:53
                                                                                              'S* Co.

                                                                                Ui
                                                                                     'o wO’i^ ’I S
                                                                                                        ^4/


                                  In the Common Pleas Court
                                    of Marion County, Ohio


                       Todd White                          Case No.      20190 03 Lt
                       C/o Pat Homer, Attorney
                       412 14“' Street                     Judge           JUDGE IftSON a WARNER
                       Toledo, OH 43604
                                                           Complaint

                                     Plaintiff

                       V.                                  Patricia Homer
                                                           S. Ct. #0039912
                                                           412 14‘^ Street
                      Management & Training                Toledo, OH 43604
                      Corp..                               (419) 699-6163
                      C/o Statutory Agent                  FAX (419) 244-1119
                      CT Corp. System                      attomevpath@gmail.com
                      4400 Easton Commons Way
                      Suite 125                            And
                      Columbus, OH 43219                  Wesley Miller Jr.
                              and                         S. Ct. #0043875
                      Trinity Services Group, Inc.        2940 Astor Ave.
                      c/o Statutory Agent                 Columbus, OH 43209
                      CT Corp. System                     (419) 508-7892
                      4400 Easton Commons Way
                      Suite 125                           Attorneys for plaintiff
                      Columbus, OH 43219

                                     Defendants.


               Now comes Todd White, plaintiff, through his attorneys and hereby alleges the

following cause of action.

       1. Todd White, plaintiff, is an inmate at North Central Correctional Complex (NCCC)
and has been throughout the time giving rise to the events set forth herein.

                                                                                                        1
      Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 14 of 27. PageID #: 21




        2. NCCC is located in Marion, Marion County, Ohio. It is a privately operated prison by
Management & Training Corporation (MTC) which has its headquarters in Utah, is incorporated
in the State of Delaware and is authorized by law to do business in Ohio.

        3. At all times relevant here, MTC operates NCCC pursuant to an Agreement of
Understanding/Memorandum of Understanding/contract it has with the State of Ohio and its
agency Ohio Department of Rehabilitation and Corrections (ODRC). MTC is required by the
contract/memorandum of understanding/agreement with the State of Ohio to comply with the
laws, rules, code and regulations of the State of Ohio, the rules, regulations, protocol of ODRC
and the Constitution of the United States of America and of the State of Ohio.

        4. Defendant MTC had a duty to plaintiff pursuant to Ohio laws, rules, codes, regulations
and protocol to .provide reasonable, safe and appropriate working conditions for inmates, such as
plaintiff, who are under its control and in its custody.

       5. Defendant MTC its employees, agents, staff and personnel had a duty to plaintiff
pursuant to Ohio laws codes, regulations, rules, and protocol to provide reasonable, safe and
appropriate working conditions for inmates, such as plaintiff, who are under their control and
supervision.

        6. Defendant Trinity Services Group, Inc. (hereinafter Trinity) is a foreign corporation,
incorporated under the laws of the State of Florida, is authorized to do business in the State of
Ohio and has an agreement/contract/memorandum of understanding to provide kitchen services
at NCCC, including food preparations, training, instructing and supervising inmates in kitchen
services.

        7. Plaintiff White was working in the NCCC kitchen on or about May 20,2017 when he
slipped and fell, landing on the concrete floor on his right elbow. Mr. White sustained serious
injuries to his right elbow and sustained injuries to his left hip.

       8. Plaintiff was not issued slip resistant shoes as required by ODRC for working in and
around the NCCC kitchen area. Plaintiff asked NCCC employees, Sargent Nance and C.O. Mrs
Smith (first name unknown) for these boots several times, but was not ever issued any.

       9. Defendant Trinity, its employees, agents, staff and personnel, had a duty to plaintiff
and other inmates working in the kitchen, pursuant to its agreeraent/contract with defendant
MTC and its providing services at NCCC, to comply with Ohio laws codes, regulations, rules.
      Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 15 of 27. PageID #: 22




and protocol and provide reasonable, safe and appropriate working conditions for inmates, such
as plaintiff, who are under their control and supervision.

        10. Defendant MTC, its employees, staff, agents and personnel had a duty pursuant to
Ohio Laws, regulations and codes as well as ODRC regulations, policies and/or protocol to issue
kitchen workers such as plaintiff slip resistant shoes for working in the kitchen and the kitchen
area.

        11. Defendant Trinity its employees, staff, agents and personnel had a duty, pursuant to
its agreement/contract with defendant MTC and its providing services at NCCC, to comply with
Ohio Laws, regulations and codes as well as ODRC regulations, policies and/or protocol, to
ensure kitchen workers, such as plaintiff, had and wore slip resistant shoes while working in the
kitchen and the kitchen area.

        12. Defendant Trinity its employees, staff, agents and personnel had a duty pursuant to its
agreement/contract with defendant MTC and its providing services at NCCC, to comply with
Ohio Laws, regulations and codes as well as ODRC regulations, policies and/or protocol, to
ensure kitchen workers, such as plaintiff, were trained, instructed, in proper and appropriate
cleaning methods for working in the kitchen. Defendant Trinity duty included supervising the
kitchen areas and where and 'when any spills occurred that inmates properly and appropriately
cleaned the spillage up.

       13. Defendant MTC, its employees, staff, agents and personnel knew or should have
known that if plaintiff was working in and/or around the kitchen area without slip resistant shoes,
should plaintiff slip on a wet or slick substance on the concrete floor in the kitchen area plaintiff
would sustain serious personal injury.

        14. Defendant MTC, its employees, staff, agents and personnel knew or should have
known that, it was foreseeable, if plaintiff was working in and/or around the kitchen area without
being required to wear slip resistant shoes, should plaintiff slip on a wet, or slick, substance on
the concrete floor in the kitchen area plaintiff would sustain serious personal injury.

         15. Further, defendant MTC, its employees, staff, agents and personnel knew or should
have known that is was foreseeable if wet and/or slick substances were on the kitchen area floor
and not cleaned up promptly, or signs placed alerting workers about a dangerous condition on the
floor, inmates who were working in and/or around the kitchen area, would slip and fall and
sustain serious personal injury.

                                                                                                   3
      Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 16 of 27. PageID #: 23




       16. Defendant Trinity its employees, staff, agents and personnel knew or should have
known that if plaintiff was working in and/or around the kitchen area without slip resistant shoes,
should plaintiff slip on a wet or slick substance on the concrete floor in the kitchen area plaintiff
would sustain serious personal injury.

        17. Defendant Trinity, its employees, staff, agents and personnel knew or should have
known that, it was foreseeable, if plaintiff was working in and/or around the kitchen area without
being required to wear slip resistant shoes, should plaintiff slip on a wet, or slick, substance on
the concrete floor in the kitchen area plaintiff would sustain serious personal injury.

        18. Defendant Trinity its employees, staff, agents and personnel knew or should have
known that, it was foreseeable, if plaintiff was working in and/or around the kitchen area and his
co-workers - other inmates, had not been fully, adequately and/or properly trained, instructed
regarding cleaning up spills onto the kitchen floor, should plaintiff slip on a wet, or slick,
substance that had not been appropriately cleaned up in the kitchen area plaintiff would sustain
serious personal injury.

        19. On or about May 20, 2017, Defendant MTC, its employees, staff, personnel and/or
agents breached their duty of care to plaintiff by failing to issue him slip resistant work shoes and
this breach was negligence.

        20. On or about May 20,2017, Defendants MTC and Trinity, its employees, staff,
personnel and/or agents breached their duty of care to plaintiff by failing to properly,
appropriately instruct, train, supervise inmates working in the kitchen appropriate and proper
clean-up of slippery/oily substances on the kitchen area floor such that once a spill occurred on
this date and it was not cleaned appropriately and/or properly a dangerous floor condition
resulted and this breach was negligence.

          21. As a direct and proximate result of defendants Trinity and MTC’s negligence plaintiff
White slipped on a slippery/oily substance while working in the kitchen areas and sustained a
fractured right elbow, a hairline fracture in the left hip, suffered extreme pain, anxiety, fear, loss
of range of motion in his elbow, loss of quality of life, and lost income which will be established
at trial.

       22. Plaintiffs complaint here is a re-filing of the litigation (case number 2018 cv 0307)
he voluntarily dismissed pursuant to Civ. R. 41(A) on May 6, 2019.
t   • I        Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 17 of 27. PageID #: 24




                 WHEREFORE, plaintiff Todd White prays for judgment, jointly and severally, against
          defendants Management & Training Corp. and Trinity Services Group, Inc., in an amount in
          excess of $25,000.00 for compensatory damages, as well as lost income, interest and
          prejudgment interest, costs and any other relief this Court finds just and reasonable.


                                                    Respectfully submitted

                                                                      fits:
                                                    Patricia Homer
                                                    Counsel for Plaintiff




                                                                                                      5
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 18 of 27. PageID #: 25
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 19 of 27. PageID #: 26
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 20 of 27. PageID #: 27
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 21 of 27. PageID #: 28
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 22 of 27. PageID #: 29
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 23 of 27. PageID #: 30
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 24 of 27. PageID #: 31
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 25 of 27. PageID #: 32
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 26 of 27. PageID #: 33
Case: 3:19-cv-01808-JGC Doc #: 1-1 Filed: 08/08/19 27 of 27. PageID #: 34
